Citation Nr: 0017304	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with secondary 
depression.

2.  Entitlement to service connection for fatty liver with 
elevated function tests, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Mr. V.



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to February 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to an increased 
evaluation for PTSD with secondary depression, the original 
claim on appeal sought an evaluation in excess of 10 percent 
which was assigned effective from July 14, 1995.  Thereafter, 
the evaluation was increased to 30 percent in a rating 
decision in December 1996, and to 50 percent in a rating 
decision in February 2000, also effective July 14, 1995.  The 
veteran has continued the appeal.  The Board further notes 
that since the veteran indicated disagreement with the 
initial rating for this disorder, the Board will consider 
entitlement to an evaluation in excess of 50 percent from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).

In addition, the Board notes that the rating criteria for 
this disability were changed effective November 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  For the period of July 14, 1995 to November 6, 1996, the 
veteran's service-connected PTSD with secondary depression 
was manifested by symptoms in an unexceptional disability 
picture that did not more nearly approximate severe social 
and industrial impairment under the rating criteria 
applicable to this disorder during that time period.

2.  Since November 7, 1996, the veteran's PTSD with secondary 
depression has been manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate severe social and industrial impairment or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

3.  An increased evaluation is not warranted under either the 
"old" criteria or the "new" criteria; neither criterion is 
more favorable than the other.  

4.  Disability associated with fatty liver with elevated 
function tests is not connected by medical evidence to 
service.


CONCLUSIONS OF LAW

1.  For the period of July 14, 1995 to November 6, 1996, the 
criteria for an evaluation in excess of 50 percent for PTSD 
with secondary depression are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.132, 
Diagnostic Codes 9400 and 9411 (effective from February 3, 
1988 to November 6, 1996).

2.  Since November 7, 1996, neither the "old" nor the 
"new" criteria for PTSD with secondary depression warrant 
an evaluation in excess of 50 percent; neither criteria is 
more favorable than the other.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9400 and 9411 (1999), 4.132, Diagnostic Codes 9400 and 9411 
(effective from February 3, 1988 to November 6, 1996).

3.  The claim for service connection for fatty liver with 
elevated function tests, claimed as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 50 percent for 
PTSD with Secondary Depression

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD 
and assigned a 10 percent evaluation by a December 1996 
rating decision, based on Department of Veterans Affairs (VA) 
outpatient records and examination reports.  

VA outpatient records from August and September 1995 reflect 
that at the beginning of August 1995, the veteran reported 
PTSD symptoms (isolation and poor sleep with occasional 
nightmares) and depression, and that he had been seen at the 
Vet Center for several years and by Mr. V. the previous two 
months.  It was noted that the veteran lived at home with his 
wife and that his 19-year-old daughter was home from college 
for the summer.  Liver problems were reportedly recently 
diagnosed as possibly related to Agent Orange exposure.  The 
veteran currently worked as a security guard.  Mental status 
examination at this time revealed that affect was blunted and 
that mood was anxious and depressed.  The assessment was that 
the veteran had a history of PTSD symptoms and treatment, 
with increased depression secondary to prolonged financial 
and marital problems.  The diagnosis included PTSD and major 
depression.  A week later, the veteran returned to the clinic 
for medication only, at which time it was noted that he had 
depressed affect.  Several days later, the diagnosis again 
included PTSD and major depression.  

VA psychological assessment in September 1995 noted that the 
veteran's profile based on the tests administered at that 
time did not rule out the possibility of PTSD, although it 
was not suggestive of PTSD.  It was further noted that this 
information must be viewed within the context of the 
veteran's psychosocial and military history, and current 
symptom picture.

A September 1995 VA social and industrial survey reflects 
that the veteran reported suffering from severe depression, 
isolation, recurrent flashbacks, inability to sleep, 
recurrent nightmares and night terrors, and intermittent 
suicidal ideation.  The veteran also reported fatigue and 
liver pain for which medication had been ordered.  The 
veteran further indicated a history of being angry with 
homicidal ideation.  He currently lived with his wife and 
daughter, and worked as a security guard.  The pain in his 
abdomen in the location of the liver had reportedly become so 
severe that it was interfering with functioning on a 24 hour 
basis.  The veteran also expressed concern over his daughter, 
who suffered from lupus erythematosus.  The veteran was noted 
to have severe blunting in his affect, an extremely depressed 
mood, impaired judgment and progressive isolation from 
others.  Recent industrial impairment was attributed to an 
increase of symptoms related to liver dysfunction.  A 
computed tomography (CT) scan in May 1995 was indicated to 
have revealed abnormal findings and the veteran's depression 
had increased over the previous several months.  Symptoms of 
PTSD had also reportedly increased over the previous 12 to 24 
months.  The examiner believed that the veteran was 
profoundly depressed.

In conclusion, the examiner stated that the veteran evidenced 
severe and profound social impairment in his relationships 
with everyone in his life with the exception of his wife and 
daughter, and that over the past several months, the 
relationship with his wife and daughter had been impacted by 
his increased PTSD and liver symptoms.  It was also noted 
that the veteran was beginning to experience extreme 
occupational impairment due to intense pain in the abdomen, 
and concern over increased symptoms in the liver and with 
PTSD.  With regard to the veteran's PTSD, the examiner 
indicated that the prognosis was poor to extremely poor.  It 
was a mystery to the examiner how anyone could not come to 
the conclusion that the veteran suffered from severe PTSD 
directly resulting from his experience in Vietnam, and 
possibly as demonstrated by future tests, severe liver damage 
linked to his exposure to Agent Orange.  It was the 
examiner's opinion that the veteran should definitely be 
found to have a severe PTSD condition that had been existing 
since shortly after his termination from service in Vietnam.  

VA PTSD examination in October 1995 revealed that the veteran 
reported hyperarousal symptoms including insomnia, which was 
particularly severe after his return from Vietnam.  Sleep was 
now reportedly better with medication, although he noted some 
disruption because he worked a night shift.  The veteran also 
described hypervigilance and avoidance of high-stimulation 
environments.  The veteran expressed anger over the contempt 
shown veterans returning from Vietnam and also had an 
exaggerated startle response, although this had reportedly 
diminished over time.  The veteran also described marked 
constriction of his social activities.  Since June 1995, he 
indicated that he had been going to a counselor, Mr. V., and 
for the previous two months, he had been taking Prozac that 
helped his mood and his sleep quality.  From a physical 
standpoint, it was noted that the veteran had liver 
inflammation of unknown etiology, hypertension, and elevated 
cholesterol.  

Since the resumption of family counseling two months earlier, 
the veteran reported a decrease in marital conflict.  Social 
constriction was attributed to a lack of interest on the part 
of the veteran and financial considerations, and the veteran 
reported no friends, besides one chess partner he saw on a 
weekly basis.  The veteran described an interest in 
collecting but stated that he had not pursued this in several 
years.  Mental status examination revealed that affect was 
blunted and constricted in range.  The veteran was also 
indicated to be sometimes circumstantial in providing history 
and his overall mood appeared mildly to moderately depressed.  
The diagnosis included PTSD and dysthymia.  

VA outpatient records for the period of October 1995 to July 
1996 reflect that in October 1995 the veteran did not 
indicate any specific complaints, but did note that he 
continued to see Mr. V.  He further indicated that he did not 
have any side effects related to his medication and did not 
feel that he needed to come to this clinic.  In November 
1995, and January, March, and June 1996, it was noted that 
the veteran had no complaints and that there was no evidence 
of depression.  On these occasions, the veteran's 
prescription for Prozac was renewed and he indicated that he 
was continuing to go to Mr. V. at the rate of once a week.  

In a July 1996 statement in support of the veteran's claim, 
the veteran's spouse indicated that approximately two times a 
year, there would be periods when the veteran would 
experience sleep disturbance at the rate of two or three 
times a week.  The veteran's spouse further described 
episodes of physiological reactions, flat emotions, 
depression and limited social interaction.

At the veteran's personal hearing in November 1996, the 
veteran's therapist, Mr. V., indicated that he had seen the 
veteran over the previous three years, and that he learned 
during that period that the veteran was underemployed as a 
security guard, and that he experienced isolation and a lack 
of intimacy with his spouse and others (transcript (T.) at p. 
2).  The therapist further indicated that the veteran's 
under-employability was severe and seemed in line with a 70 
percent rating (T. at pp. 2-3).  The main problems were 
identified as poor concentration and lack of intimacy (T. at 
p. 3).  The therapist also noted that the veteran suffered 
from exaggerated startle response and poor sleep patterns (T. 
at p. 3).  The therapist described the veteran's social 
isolation and lack of intimacy as extreme (T. at p. 3).  The 
veteran indicated that he would sometimes have violent dreams 
and that he slept an average of 5 or 6 hours (T. at p. 4).  
He further noted that he would have difficulty getting to 
sleep, would awaken during the night two or three times a 
week, and that it would thereafter take several hours for him 
to get back to sleep (T. at p. 4).  A work-related transfer 
apparently arose out of the veteran talking to himself out 
loud, however the veteran's therapist indicated that the 
veteran did this as sort of a warning device in the event of 
intruders (T. at pp. 5-6).  The veteran would see a 
psychiatrist once a month for medication (T. at pp. 7-8).  

The veteran also saw Mr. V. on a weekly basis, and noted that 
depression was a problem for him (T. at p. 8).  The veteran 
indicated that he would avoid people and that he and his wife 
did not do things together, and that he would not interact 
with his wife's friends (T. at p. 9).  The veteran noted 
being interested in astronomy (T. at pp. 9-10).  He also 
stated that he would like to have better communication with 
VA physicians (T. at p. 10-11).  The veteran denied recently 
having suicidal ideation and that he was most bothered by 
depression (T. at p. 11).  

VA outpatient treatment records for the period of March 1998 
to November 1998 reflect that in March 1998 consultation 
involving the veteran and his spouse revealed that the 
veteran was depressed and that his prescription for Prozac 
was to be resumed.  The diagnosis included PTSD and 
depressive disorder, and a global assessment of functioning 
(GAF) scale score of 60 was assigned.  At the end of the 
month, it was noted that the veteran had been hired as a temp 
with T. and that he felt good about this.  In April 1998, the 
veteran was noted to have begun a new security position, and 
at the end of the month, examination revealed no evidence of 
mood or thought disorder.  In May 1998, it was again noted 
that there was no evidence of depressed mood or sadness, and 
no evidence of thought disorder.  Later in May 1998, it was 
noted that the veteran's affect was constricted with poor eye 
contact and monotone voice.  During the period of June to 
November 1998, the veteran and his spouse were noted to show 
improvement in their communication with one another, and at 
the end of this period, the veteran's affect was described as 
flexible and congruent, and his mood was described as 
euthymic.  GAF was 75 in July and August 1998, and 70 between 
September and November 1998.

VA outpatient treatment records for the period of December 
1998 to July 1999 reflect that in December 1998, the veteran 
complained of increasingly poor sleep and nightmares.  His 
affect was flexible but tended to be sad.  Mood was indicated 
to be mildly euthymic.  The veteran was assigned a GAF of 68.  
Sleep was noted to be better in January and March 1999 with 
Lorazepam.  The GAF in January and March 1999 was 75.  In 
June 1999, the veteran reported a shift in attitude with 
greater expectation, affect was flexible and mood, euthymic.  
The diagnosis included PTSD and recurrent depressive disorder 
with a GAF of 80.

VA compensation and pension examination in September 1999 
noted that the veteran was believed to be significantly 
depressed at the time of his previous VA examination in 
October 1995.  The veteran was currently taking Prozac on a 
daily basis in addition to "Trazodone" to facilitate sleep.  
The veteran further reported individual therapy on a weekly 
basis with K. K.  He indicated difficulty with memory which 
affected him industrially and described difficulty falling 
asleep and staying asleep.  The veteran reported sometimes 
having three or more nightmares a night, and that symptoms 
had worsened with a recent move to a new location.  He 
continued to have significant depression with suicidal and 
homicidal ideation.  The veteran was noted to be quite 
reclusive and avoided people as much as possible, and he 
reported trouble with concentration.  The veteran and his 
spouse had one daughter, age 23, who was currently living at 
their home.  Interests included watching some television and 
a little reading, such as newspapers and magazines.  

Mental status examination revealed that the veteran's affect 
was unusually constricted, that there was psychomotor 
retardation, and that he was obviously depressed.  The 
examiner summarized that he was impressed with the severity 
of the veteran's depression that seemed to be secondary to 
his PTSD, and a GAF of 55 was assigned for the major 
depression secondary to PTSD.  The overall diagnosis included 
chronic, delayed PTSD, and recurrent major depression 
secondary to PTSD.  Attached to the report from the 
examination was a copy of the GAF scale which indicated that 
a score of 51-60 was representative of moderate symptoms.  


Rating Criteria and Analysis

The veteran's service-connected PTSD with secondary 
depression has been evaluated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411, under 
the "old" rating criteria for neuropsychiatric disabilities 
(effective prior to November 7, 1996), and also under the 
"new" criteria for neuropsychiatric disabilities which took 
effect during the pendency of this appeal (on November 7, 
1996).  

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of July 14, 
1995 to November 6, 1996 solely under the "old" criteria as 
required pursuant to VAOPGCPREC 3-2000, the Board first notes 
that VA outpatient treatment records for the period of August 
and September 1995 reveal that at the beginning of August 
1995, the veteran reported PTSD symptoms (isolation and poor 
sleep with occasional nightmares) and depression, that he had 
been seen at the Vet Center for several years and by Mr. V. 
the previous two months, that affect was blunted, and that 
mood was anxious and depressed.  In addition, social and 
industrial survey in September 1995 demonstrated severe 
blunting in affect, an extremely depressed mood, impaired 
judgment and progressive isolation from others, and that the 
examiner believed that the veteran was profoundly depressed.  
This examiner further concluded that the veteran evidenced 
severe and profound social impairment in his relationships 
with everyone in his life with the exception of his wife and 
daughter, and that over the past several months, the 
relationship with his wife and daughter had been impacted by 
his increased PTSD and liver symptoms.

October 1996 PTSD examination noted that since June 1995, the 
veteran reported that he had been going to a counselor, Mr. 
V., and for the previous two months he had been taking Prozac 
which helped his mood and his sleep quality.  In addition, 
the veteran reported no friends, besides one chess partner he 
saw on a weekly basis, and mental status examination revealed 
that affect was blunted and constricted in range.  The 
veteran was also indicated to be sometimes circumstantial in 
providing history and his overall mood appeared mildly to 
moderately depressed.  October 1995 VA outpatient records 
reflect that he did not have any side effects related to his 
medication and did not feel that he needed to come to this 
clinic.  In November 1995, and January, March, and June 1996, 
it was noted that the veteran had no complaints and that 
there was no evidence of depression.  On these occasions, the 
veteran's prescription for Prozac was renewed and he 
indicated that he was continuing to go to Mr. V. at the rate 
of once a week.  In a July 1996 statement in support of the 
veteran's claim, the veteran's spouse described episodes of 
physiological reactions, flat emotions, depression and 
limited social interaction.

Finally, at the veteran's personal hearing in November 1996, 
the veteran's therapist, Mr. V., testified that the veteran's 
under-employability was severe and seemed in line with a 70 
percent rating (T. at pp. 2-3), and described the veteran's 
social isolation and lack of intimacy as extreme (T. at p. 
3).

As was noted above, for a 70 percent evaluation under the 
"old" criteria, the evidence must demonstrate that the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  For the period of July 14, 1995 to 
November 6, 1996, while the October 1995 social and 
industrial survey examiner concluded the veteran's social 
impairment was severe and profound, and the veteran's 
therapist in November 1996 concluded that his under-
employability was extreme, it is clear from the record that 
during this time frame, the veteran was sustaining 
improvement in affect and mood as a result of medication and 
regular therapy, and maintained full employment as a security 
guard.  Consequently, while the Board does agree that there 
is medical evidence of severe social impairment, it does not 
find that the symptoms during this period were of such 
severity and persistence such that there was severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  Thus, the Board finds that an increased 
evaluation for this period is not warranted.  The Board 
further notes that the whole rating schedule is founded on 
the principle that ratings will represent average industrial 
impairment, not the specific impairment in one particular 
job.  38 U.S.C.A. § 1155.

Clearly, the symptoms manifested during this period are not 
indicative of the type of symptoms required for a 100 percent 
rating under the "old" criteria, with the attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or with 
the veteran demonstrably unable to obtain or retain 
employment.  The record showed the veteran was clearly able 
to obtain and retain employment.  He was not manifesting 
symptoms approximating a state bordering on gross repudiation 
of reality or profound retreat from mature behavior.  His 
most severe restrictions were in the social, not the 
industrial sphere.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
however, the Board finds that a preponderance of the evidence 
is against a rating in excess of 50 percent under either 
criterion.  The Board is unable to distinguish on the facts 
of this case how either the "old" or the "new" criteria 
could be found to be more favorable.  In any event, a higher 
rating is not warranted under either the "old" or the 
"new" criteria.  

More specifically, as was noted above, during the summer of 
1995, the medical evidence shows that the veteran began to 
demonstrate improvement with his service-connected disability 
as a result of regular therapy and treatment, and the record 
reflects even greater improvement with additional medical 
evidence beginning in March 1998, demonstrating continued 
employment, consistent mood and affect, joint counseling with 
his spouse, improved attitude and increased GAF scores.  
Indeed, the GAF scores over this period ranged from: 60 in 
March 1998; 75 in July and August 1998; 70 between September 
and November 1998; 68 in December 1998; 75 in January and 
March 1999; 80 in June 1999; and 55 on examination in 
September 1999.  These scores indicate "moderate" levels of 
impairment (GAFS of 51-60); "mild" symptoms (GAFs of 61 to 
70); and symptoms that, if present, are transient and 
expectable reactions to psychosocial stressors (GAFs of 71 to 
80).  Clearly, the findings and the GAF scores fail to 
indicate a symptom picture that approximates the criteria for 
a rating in excess of 50 percent under either criterion.   

Thus, under the "old" and the "new" criteria, the Board 
finds that the symptoms and the level of social and 
industrial impairment of this disorder do not more nearly 
approximate the criteria for the next higher rating of 70 
percent, i.e., severe social and industrial impairment under 
38 C.F.R. § 4.132, Diagnostic Code 9411, or occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as of November 
7, 1996.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

Clearly, the veteran's psychiatric disorder does not meet the 
type of total occupational and/or social impairment warranted 
for a 100 percent rating, under either the "old" or "new" 
criteria.  While the veteran does consistently report sleep 
disturbance and other PTSD symptoms which are significant for 
appellate consideration, the Board finds that these symptoms 
alone do not justify an increased rating for this period in 
the context of the veteran's overall level of industrial and 
social impairment.  

As for the period before and after November 6, 1996, the 
Board also agrees with the RO's determination that there is 
no basis for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321.  As to the disability picture presented, the Board 
cannot conclude that the disability picture as to the 
veteran's PTSD with secondary depression is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  In summary, the Board finds that the record does 
not indicate an exceptional or unusual disability picture so 
as to warrant an extrascdedular rating.

The Board notes that the above determination is based not 
only on the current level of the veteran's PTSD with 
secondary depression, but on the level of disability at the 
time of the veteran's disagreement with the initial 
evaluation assigned to this disability.  See Fenderson v. 
West, supra.  Should the severity of the disability increase 
in the future, the veteran may apply for an increased rating.


II.  Entitlement to Service Connection for Fatty Liver with 
Elevated Function Tests, Claimed as Secondary to Agent Orange 
Exposure

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cirrhosis of the liver becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 
38 C.F.R. § 3.309(e).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

None of the veteran's service medical records discloses any 
reference to complaints or treatment of the liver.  While the 
records reveal some gastrointestinal (GI) complaints in June 
1965, at the time of the veteran's separation examination in 
January 1969, the veteran denied any history of liver 
trouble, and there were no findings or diagnoses with respect 
to the veteran's liver.

In his original application for compensation filed in 
February 1990, the veteran's claims did not include a claim 
for service connection for a liver disorder.

VA outpatient records for the period of September 1994 to 
January 1995 reflect alanine transaminase (ALT) of 183 in 
September 1994, 127 in December 1994, and 91 in January 1995, 
and serum glutamic pyruvic transaminase (SGOT) of 49 in 
December 1994 and 42 in January 1995.  

Records from the veteran's Agent Orange examination in 
December 1994 reflect that the veteran reported exposure to 
Agent Orange while in Vietnam.  Diagnoses at this time 
included hypertension, chronic liver disease and 
hyperlipidemia.

At the beginning of January 1995, the impression was 
hyperlipidemia and hypertension.  At the end of January 1995, 
the veteran denied a history of alcohol use or hepatitis, and 
current studies for hepatitis B and C were indicated to be 
negative.  The veteran's liver function was noted to be 
somewhat improved with ALT to 127 and SGOT of 49.  Lipids 
were also noted to indicate some improvement.  At this time, 
it was indicated that the veteran would be undergoing a liver 
profile.  

In a February 1995 letter, the veteran indicated that 
physician's at the VA informed him that they did not know the 
cause of his liver problem.  They did, however, apparently 
inform that it was not due to Agent Orange.

VA outpatient records for the period of February to September 
1995 indicate that in March 1995, SGOT was at 55, the 
veteran's ALT had decreased to 103, and it was noted that the 
veteran was to undergo a liver scan.  A May 1995 scan 
indicated a clinical history of liver disease of unknown 
cause with exposure to Agent Orange and that the purpose of 
the scan was to rule out tumor or cyst.  The study 
demonstrated a focal area of moderately decreased tracer 
activity in the mid medial aspect of the liver, most likely 
the gallbladder fossa but with an inability to exclude a 
space occupying lesion.  There was also a homogenous tracer 
distribution noted in the parenchyma of the liver and the 
spleen.  The impression was liver/spleen scan demonstrating 
decreased tracer activity in the liver most likely a 
prominent gallbladder fossa but with an inability to exclude 
a space occupying lesion.  A computed tomography (CT) scan 
was recommended for further correlation.

A May 1995 VA CT scan of the abdomen was interpreted to 
reveal no evidence of mass in the liver.  A VA outpatient 
record from June 1995 notes some improvement in liver 
function with ALT at 117 and SGOT of 43, and that the veteran 
was asymptomatic with no GI symptoms.  In July 1995, the 
veteran complained of overall muscle pain for the previous 
month with cramping and aching.  He also complained of pain 
in the mid chest.  Examination revealed increased liver 
enzymes with ALT at 118 and aspartate transaminase (AST) of 
47.  The diagnosis included generalized weakness of unknown 
etiology.  Approximately one week later, the assessment 
included an intention to increased liver function tests, 
including a GI referral for possible liver biopsy.  In August 
1995, the diagnosis was hyperlipidemia and hypertension, 
although a psychiatric clinical record reflects the veteran's 
statement that there had been a recent diagnosis of "liver 
probs. (AO?)."  In September 1995, it was noted that the 
veteran's liver function remained abnormal and more studies 
were scheduled at this time.  

In his formal claim for service connection for a liver 
disorder as secondary to Agent Orange exposure filed in 
September 1995, the veteran maintained that he had chronic 
liver disease that was related to his exposure to Agent 
Orange in Vietnam between February 17, 1968 and February 15, 
1969.

A VA social and industrial survey from September 1995 noted 
that the veteran reported pain in the liver area that had 
become so severe that his internist had ordered pain 
medication.  The veteran also reported a history of exposure 
to Agent Orange, and the examiner indicated that liver 
dysfunction was productive of industrial impairment and that 
there was high probability of a future liver biopsy to rule 
out a possible tumor in the liver area.  

An October 1995 PTSD examination noted that the veteran had 
liver inflammation of unknown etiology.  The diagnoses 
included hepatitis of unknown etiology and hyperlipidemia.  

VA outpatient records for the period of October 1995 to July 
1996 reflect that ALT was at 129 in October 1995, 76 at the 
end of November 1995, and at 68 in February 1995, and that 
SGOT was 32 in November 1995.  In early October 1995, the 
veteran was evaluated for abnormal liver function tests (AST 
47, ALT 118), and it was noted that the veteran's problems 
had started about a year earlier with increased ALT.  It was 
further noted that in May 1995, the veteran had a CT scan of 
the abdomen which revealed negative findings.  Since then, 
the veteran had experienced vague "liver pain" which was 
described as a burning pain.  In the assessment, the examiner 
indicated that a biopsy would normally not be warranted in 
light of improving liver function tests and negative imaging.  
At the end of October 1995, the assessment included increased 
ALT noted to be improving and most likely secondary to fatty 
liver.

A VA outpatient record from December 1995 reflects that the 
veteran continued to exhibit abnormal liver function tests 
with ALT at 76, and a further liver profile was planned.  In 
February 1996, it was noted that the veteran had been seen by 
the GI clinic with the most likely diagnosis of fatty liver.  
The impression at this time was hyperlipidemia and "fatty 
liver."  

At the veteran's personal hearing in November 1996, he 
testified that although he had been originally scheduled for 
a liver biopsy, VA physicians later reconsidered on the basis 
that his liver disorder was most likely fatty liver and a 
biopsy would not provide any more information (T. at p. 12).  
The veteran further indicated that he had abnormal liver 
function tests and that he had found an article which 
concluded that fatty liver was caused by the accumulation of 
triglycerides in the liver caused by chemical toxins such as 
carbon tetinocloide and chlorides such as Agent Orange (T. at 
p. 12).  The veteran indicated that he continued to 
experience symptoms from his liver problem (T. at p. 13).  
These included pain in the liver area, fatigue, and muscle 
pain, for which he was taking an anti-inflammatory drug (T. 
at p. 13).

VA outpatient treatment records for the period of March 1998 
to June 1999 related primarily to treatment for the veteran's 
psychiatric disability, although problems were noted to 
include fatty liver in a record from May 1998.  During this 
time period, there were multiple diagnoses which included 
hyperlipidemia and hypertension.

Accompanying the veteran's substantive appeal of April 1999 
was an article from a publication of the VA, which concerned 
the results of a 20-year study to determine whether 
individuals involved in the spraying of herbicides in Vietnam 
during operation "Ranch Hand" had experienced adverse 
health effects as a result of their participation in that 
program.  In terms of general health, the physical 
examinations conducted in connection with this study 
demonstrated that some laboratory measures of liver function 
correlated with dioxin levels.  Although laboratory findings 
were indicated as not medically important on an individual 
basis, it was noted that they might be indicative of the 
presence of some toxicity as a result of dioxin exposure that 
could increase the likelihood of liver damage in those 
exposed to other damaging conditions, such as hepatitis or 
alcohol abuse.  The study further concluded that serum 
cholesterol and triglycerides increased with dioxin, and that 
high density lipoprotein (HDL) decreased with dioxin in 
"Ranch Hands."  It was also noted that a possible 
association between dioxin and lipid metabolism was suggested 
by the study results, but that cause and effect had not been 
established.


Analysis

The Board has considered the evidence relevant to this claim.  
Initially, the Board notes that since the veteran's fatty 
liver with elevated function tests is not among the diseases 
identified by the Secretary as warranting presumptive service 
connection based on exposure to Agent Orange, the veteran is 
not entitled to the application of the presumptive provisions 
relating to Agent Orange exposure found in 38 C.F.R. 
§§ 3.307, 3.309.  Thus, since neither the statutory nor the 
regulatory presumption of exposure to Agent Orange will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either the statute or regulation under McCartt v. West, 12 
Vet. App. 164, 168 (1999), in this case, the veteran must 
provide evidence of exposure to Agent Orange and then link 
that exposure by competent medical evidence to current 
disability.  

Alternatively, of course, the veteran may provide evidence 
that simply links the veteran's fatty liver with elevated 
function tests directly to an in-service injury or disease, 
or in the case of cirrhosis of the liver (if there was such a 
diagnosis), to a period of one year following service 
separation.  As for the issue of exposure to Agent Orange, 
the Board finds that there is sufficient evidence of record 
that indicates the veteran's participation in operations in 
Vietnam that would have resulted in his exposure to Agent 
Orange.  Moreover, since the RO has already conceded the 
veteran's exposure to Agent Orange, it would be fundamentally 
unfair for the Board to conclude otherwise without giving the 
veteran an opportunity to provide additional evidence in 
support of this aspect of his claim.

The Board recognizes that the veteran has described the onset 
of certain symptoms through his lay statements that a lay 
party is able to establish.  Moreover, for purposes of 
determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the Board finds that the second element of a 
well-grounded claim is established as to all of the claims on 
appeal.  See Caluza v. Brown, supra.

However, even assuming that elements one and two of a well 
grounded claim could be found to be present, the veteran's 
claims is still not well grounded due to the lack of evidence 
to satisfy element three, a causal relationship or nexus 
between any current manifestation of disability associated 
with fatty liver with elevated function tests and disease or 
injury of service origins, or diseases that have been deemed 
to warrant presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.  While the Secretary has specifically 
determined that a presumption for service connection is 
warranted based on exposure to Agent Orange for certain 
enumerated disorders, there is no evidence of record that the 
veteran has a disability related to any of these disorders so 
as to invoke this regulatory presumption.  38 C.F.R. 
§§ 3.307, 3.309(e).  

Among the evidence advanced to support the existence of this 
element of a well-grounded claim is the assertions and 
statements of the veteran.  However, it has been held that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that he currently has 
disability associated with a fatty liver with elevated 
function tests which is related to certain symptoms he 
experienced in service or to exposure to Agent Orange, 
carries no weight.  See Espiritu v. Derwinski, supra.  It has 
also been held by the Court that lay evidentiary assertions 
can not establish the nexus element on the basis of 
continuity of symptoms because the disorder at issue are not 
those subject to lay observation (disability associated with 
fatty liver with elevated function tests).  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

With respect to the article relied upon by the appellant for 
the proposition that there is a relationship between his 
fatty liver with elevated function tests and his exposure to 
Agent Orange, the Board notes that the Court has addressed 
whether medical texts or physicians' opinions containing 
generic statements that disorder A can cause disorder B can 
constitute competent medical evidence to establish the nexus 
element necessary to make a claim well grounded in a specific 
case.  In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
the Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."

On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
while the Board recognizes that the article proffered by the 
veteran is published by the VA itself, there is no medical 
opinion which sufficiently links the specific facts of this 
appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the more recent case 
of Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the medical authority proffered by the appellant is 
not sufficiently combined with an opinion of a medical 
professional.  It is also noted that while the article found 
a correlation between measures of liver function and the 
presence of some toxicity, and in turn, that this toxicity 
could increase the likelihood of liver damage to those 
exposed to other damaging conditions such as hepatitis or 
alcohol abuse, the record does not demonstrate a diagnosis of 
either hepatitis or alcohol abuse.  In addition, although the 
article goes on to opine that a possible association between 
dioxin and lipid metabolism was suggested by the study 
results, it was further noted that cause and effect had not 
been established.  Moreover, the article does not discuss 
generic relationships between the veteran's exposure to Agent 
Orange and current disability associated with fatty liver 
with elevated function tests with a degree of certainty such 
that, under the facts of this case, there is a plausible 
causality.  Wallin v. West, supra.

The Board further finds this case distinguishable from the 
case of Roberts v. West, 13 Vet. App. 185 (1999), wherein it 
was held that certain articles relating the development of 
arthritis to frostbite during service were sufficient to well 
ground a claim for service connection for arthritis of 
multiple joints as secondary to frostbite during service.  In 
Roberts, the articles opined a specific relationship between 
the disability at issue, arthritis, and exposure to cold 
during service, whereas the instant VA publication does not 
link disability associated with fatty liver and elevated 
function tests to Agent Orange exposure.  At most, the 
article opined that increased toxicity levels related to 
Agent Orange exposure might increase the likelihood of liver 
damage in individuals who had a history of hepatitis or 
alcohol abuse.  In addition, as was also noted above, while 
the article mentioned a possible association between dioxin 
and lipid metabolism, it noted that "cause and effect had 
not been established."

By itself, 38 U.S.C.A. § 1154(b) (West 1991) would also not 
help the veteran, as this provision does not obviate the need 
for competent evidence linking current disability to service.

As for the medical evidence of record, there is no medical 
evidence which relates any current manifestation of 
disability associated with fatty liver with elevated function 
tests to the veteran's active service.  Accordingly, the 
Board finds that the veteran's claim is not well grounded 
based on the lack of competent medical evidence linking 
current liver disability to service.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for fatty liver with elevated liver 
function tests as secondary to Agent Orange exposure, the 
appeal must be denied.  No duty to assist the appellant in 
these claims has arisen.  The regional office (RO)'s 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).  The veteran has not identified existing evidence 
that, if made part of the record, would establish a well-
grounded claim.  Hence, the duty to inform is not triggered.  
38 U.S.C.A. § 5103 (West 1991).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).




ORDER

An evaluation in excess of 50 percent for PTSD with secondary 
depression is denied.

The claim for service connection for fatty liver with 
elevated function tests, claimed as secondary to Agent Orange 
exposure, is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

